DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s response to election/restriction filed 05/13/2022 and IDS filed 05/12/2022.

Applicant's election with traverse of Group I, claims 1-18 in the reply filed on 05/13/2022 is acknowledged.  The traversal is on the ground(s) that the technical feature of “water solution is fed to the alkaline aqueous solution at a flow rate which is controlled to facilitate formation of ikaite crystals” is not taught by Buchardt.  This is not found persuasive because Buchardt clearly teaches that the Ikaite precipitation is controlled by the mixing of spring water and seawater, the spring water seeps in Ikka Fjord literally create their own conduits in the form the vertical, chimney-like columns (Buchardt, abstract).  Buchardt teaches flow rates from the columns (i.e., spring water flow rate) are between 3 and 18 cm3/hr (Buchardt, page 182).  Thus, Buchardt teaches the flow rate is controlled by the conduits created as a result of the spring water seeping in Ikka Fjord which results in Ikaite precipitation.
The requirement is still deemed proper and is therefore made FINAL.

Claims 19, 21, and 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/12/2022.

Claims 1-19, 21, and 23-28 are pending.  Claims 1-18 are being examined.  Claims 19, 21, and 23-28 are withdrawn from further consideration as being drawn to non-elected inventions.  Claims 20 and 22 are canceled.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 7, and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the term “primarily” is a relative term which renders the claim indefinite. The term “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 5, the term “surplus” is a relative term which renders the claim indefinite. The term “surplus” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “less than 10”, and the claim also recites “preferably in the range  7.5-8.5” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buchardt et al. ("Ikaite Tufa Towers in lkka Fjord, Southwest Greenland: Their Formation by Mixing of Seawater and Alkaline Spring Water", JOURNAL OF SEDIMENTARY RESEARCH, vol. 71, no. 1, 1 January 2001 (2001-01-01), pages 176-189).
Considering claim 1, Buchardt teaches a (naturally occurring) process for preparation of ikaite (CaCO36H2O) (abstract; pages 182, 184, 187-188; figures 5, 10), comprising contacting an alkaline aqueous solution (spring water), which comprises carbonate and bicarbonate ions (page 187, point 2 of "Conclusions" section), with a water solution (seawater), which comprises Ca2+, at a temperature below 6°C (abstract; page 187, left column, end of third full paragraph), wherein contact between the alkaline aqueous solution and the water solution takes place at a permeable or porous surface (i.e., the bottom of the fjord, which is mainly composed of a clay layer and has fractures and orifices through which the alkaline spring water seeps), through which the alkaline aqueous solution (spring water) feeds into the water solution (seawater) at a flow rate facilitating formation of ikaite crystals, thereby forming the ikaite tufa towers (figure 5, page 182).  Buchardt teaches that the Ikaite precipitation is controlled by the mixing of spring water and seawater, the spring water seeps in Ikka Fjord literally create their own conduits in the form the vertical, chimney-like columns (Buchardt, abstract).  Buchardt teaches flow rates from the columns (i.e., spring water flow rate) are between 3 and 18 cm3/hr (Buchardt, page 182).  Thus, Buchardt teaches the flow rate is controlled by the conduits created as a result of the spring water seeping in Ikka Fjord which results in Ikaite precipitation.
The method requires contacting an alkaline aqueous solution comprising carbonate and bicarbonate ions with a water solution and the method by which the alkaline aqueous solution was prepared does not impart any additional steps to the claimed method preparation of ikaite.  
In the alternative, it would have been obvious to use any alkaline aqueous solution comprising carbonate and bicarbonate ions including one prepared by supplying gaseous CO2 to a carbonate solution.  In addition, spring water is an alkaline aqueous solution formed by supplying gaseous CO2 to a carbonate solution (i.e., acid rain collecting in ground water).
Considering claims 2-3, Buchardt teaches the alkaline aqueous solution has a pH in the range of 8-12 and 8.5-11.5 by teaching a pH of 10.16 (Buchardt, Table 2).
Considering claim 4, Buchardt teaches the carbonate and bicarbonate ions of the alkaline aqueous solution primarily are in the form of sodium carbonate and sodium bicarbonate by teaching that the alkaline solution is rich in sodium bicarbonate and carbonate (Buchardt, abstract).
Considering claim 5, Buchardt teaches the alkaline aqueous solution has a pH ranging from 7.7 to 10.3 (Buchardt, Table 2).  The instant specification at the top of page 13 discloses that at a pH in the range of 6.35-10.33, HCO3- is the predominant species.  Thus, it would be expected that the alkaline  aqueous solution of Buchardt would comprise a surplus of bicarbonate ions relative to carbonate ions.
Considering claims 6-7, Buchardt teaches the pH is greater than 7.0 and less than 10 (Buchardt, Table 2).
Considering claim 9, Buchardt teaches the water solution is natural seawater (Buchardt, abstract).
Considering claim 10, Buchardt teaches the ikaite crystalizes on the permeable or porous surface by teaching the precipitation of ikaite at the fjord bottom (Buchardt, abstract).
Considering claim 11, Buchardt teaches a temperature not exceeding 14°C by teaching a temperature less than 6°C (Buchardt, abstract).
Considering claim 14, Buchardt teaches the carbonate solution is a sodium carbonate solution (Buchardt, abstract).
Considering claim 15, Buchardt teaches the method is carried out at sea at a depth where the ambient temperature does not exceed 15°C (Buchardt, abstract).
Considering claims 16-17, Buchardt teaches the ikaite is converted to calcite or other carbonate forms by heating the ikaite to a temperature above the temperature at which ikaite has been formed and/or by drying the ikaite by teaching freeze-drying the ikaite and forming calcite (Buchardt, page 180, 1st column) and by teaching that high summer temperatures cause crystallization of ikaite into aragonite and gayfussite (i.e., other carbonate forms) (Buchardt, page 187 2nd column).
Considering claim 18, Buchardt teaches storage of the ikaite and/or carbonate forms produced by teaching storage/collection of ikaite that has been formed in the columns (Buchardt, pp. 177-178 section “columns”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buchardt et al. ("Ikaite Tufa Towers in lkka Fjord, Southwest Greenland: Their Formation by Mixing of Seawater and Alkaline Spring Water", JOURNAL OF SEDIMENTARY RESEARCH, vol. 71, no. 1, 1 January 2001 (2001-01-01), pages 176-189).
Considering claim 8, Buchardt teaches precipitation of ikaite in the column water is controlled by the availability of calcium and therefore the calcium concentration in the column water reflects ikaite saturation (Buchardt, page 185 2nd column and page 187 reactions for precipitation of ikaite).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention, for the water solution to comprise an excess of Ca2+ relative to carbonate and bicarbonate in the alkaline aqueous solution.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to have a saturated ikaite with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734